Order entered November 19, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00073-CV

               IN THE ESTATE OF IRA E. TOBOLOWSKY, DECEASED

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-17620

                                          ORDER
        Before the Court is Dallas County and the Dallas County Medical Examiner’s

(collectively, “the County”) November 15, 2019 motion for extension of time to file their

combined appellee brief and cross-appellant’s brief. We GRANT the motion and ORDER the

County’s combined appellee brief and cross-appellant’s brief be filed no later than December 30,

2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE